DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has a number of related foreign filings or publications in other countries. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Response to Amendment
The amendment filed on 13 June 2022 has been entered, leaving claims 1, 2, and 10-17 pending.

Response to Arguments
Arguments filed on 13 June 2022 with respect to claim amendments have been fully considered.
The Rem. 6 argument that El-Siblani does not teach two curing stations provided on a movable tray that rotates about a vertical axis is addressed by the new grounds of rejection outlined below, namely by the combination of Chen with El-Siblani. As to the provision of two curing stations, it is noted that curing in El-Siblani may take place at any of the four stations depicted in the fig. 37-39 embodiment, in which case any two or more of these stations may be construed as curing stations based on how this feature is presently claimed. If it is intended for the claimed stations to distinguish structurally from one another in a manner that might distinguish over this interpretation, and/or over the interpretation outlined in greater detail under the rejection of claim 1 below, then it is encouraged that this distinction be identified and that a fully supported claim amendment be made to this effect. 
As to the Rem. 6-7 argument with respect to the electromagnets added to claim 1 by the 13 June 2022 amendment, it is noted that this feature is addressed by the newly cited Reese publication below, and is also addressed to an extent under the 35 U.S.C. 112(a) rejection below as well. Upon review of the instant Office action, Applicant’s Representative is encouraged to contact the Examiner directly to discuss these various issues, in addition to the new grounds of rejection, if it is believed that such a discussion will help to advance prosecution, particularly in the event that Applicant believes that the crux of the claimed and/or disclosed invention may in fact distinguish in one or more ways over the prior art cited herein.

Claim Interpretation
It is first noted that as outlined for example under the prior art rejection of claim 2 made in the Office action mailed on 14 January 2022, Page 11 ¶ 23, until explicitly specified with a fully supported claim amendment, a prior art reference teaching a single location or vessel at or in which multiple claimed operations (such as cleaning and curing) are performed, is hereby construed as meeting both of the corresponding stations claimed. That is, while the claim 1 recitation of first and second curing stations might imply first and second distinct locations at which curing may take place, the claim 1 recitation of a first curing station and a first cleaning station is construed as met when the prior art teaches a single location in which both cleaning and curing take place, particularly since this in essence constitutes a cleaning and curing station. Likewise, a prior art location at which unloading takes place in which both of curing and cleaning also take place is hereby construed as each of a curing, cleaning, and unloading station.
Applicant’s Representative is again encouraged to contact the Examiner directly to discuss this interpretation of the claimed station(s) if it is believed that such a discussion will help to advance prosecution, and/or to otherwise discuss the crux of the claimed or disclosed invention as it is believed to distinguish over the prior art.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f): (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include: the claim 1 sub-device, first cleaning station, second cleaning station, first curing station, and second curing station, in addition for example to the claim 1 resin source and radiation source, and also the claim 2 unloading station.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claims 1, 2, and 10-17 are objected to because of the following informalities:  
In the 2nd claim 1 wherein clause, if the recited print, wash, cure, or post-curing are intended to correspond to printing in the previously recited printing tank, washing in the previously recited first or second cleaning station, curing in the previously recited first curing station, and post-curing in the previously recited second curing station, respectively, then a fully supported amendment should be made to this effect.
In the 4th to last line of claim 1, the term “and” prior to “the build surface” should be deleted.
In claim 2, the recitation of “a finished printed article is unloaded” should be changed, for example, to “the printed article is unloaded in a finished state”, particularly if the claim 2 article is intended to refer back to that which is first recited in claim 1.
Appropriate correction of these issues (a)-(c) is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 2, and 10-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
In particular, while the specification outlines the potential use of a “magnetic release mechanism” such as an “electro-magnetic mechanism or the like” (12:2-6), or of “electromagnetic means” (16:16) in association with a platform plate being removably secured to a build surface, this disclosure is not sufficiently specific enough to fully support the 13 June 2022 amendment to claim 1 pertaining to “electromagnets”, let alone the claimed “switching [of the] electromagnets off”. 
Appropriate correction of these issues is required, either by removing the limitations at issue from the claim, by amending these limitations in an appropriate manner to more clearly reflect what the specification supports, or by demonstrating that adequate support for these limitations in fact lies in the specification as originally filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, and 10-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following limitations, in particular, raise indefiniteness issues:
The language of the claim 1 clause beginning with “a plurality of stations” remains unclear for the same or similar reasons outlined in the 14 January 2022 Office action at Page 6-7 ¶ 13(a), particularly due to it not being clearly outlined whether the “plurality of stations” is referring to multiple stations which each comprise the recited tank, cleaning stations, and curing stations, or whether this printing tank and these curing and cleaning stations in fact constitute individual ones of the plurality of stations themselves. If the latter of these interpretations is intended, then a fully supported amendment should be made to this effect.
Since antecedent basis is not clearly conveyed, it is unclear whether the “electromagnets” recited in the 2nd claim 1 wherein clause are in fact the same as, or may be construed as distinct from, those first recited in the 1st claim 1 wherein clause.
Also in the 2nd claim 1 wherein clause, since antecedent basis is not clearly conveyed, it is unclear whether the recited print, wash, cure, or post-curing in fact correspond to operations that would be performed in the previously recited printing tank, first or second cleaning stations, first curing station, and second curing station, respectively, or whether these wherein clause operations may be construed as being performable entirely separate therefrom. If the former of these interpretations is intended, then a suggested correction to this effect appears under objection (a) above.
It is unclear how to interpret the term “sequentially” in the last line of claim 1, and in particular exactly what sequence of stations is being referenced, namely since no such sequence of the recited stations is clearly articulated in the claim.
The language of claim 2 is considered indefinite for the same or similar reasons outlined under indefiniteness issue (a) above for claim 1 and in the 14 January 2022 Office action at Page 7 ¶ 13(d), namely since it is unclear if the claim 2 unloading station is being provided for each of the “plurality of stations”, or whether this loading station in fact constitutes one station of said plurality of stations.
Since antecedent basis is not clearly conveyed, it is unclear if the claim 2 recitation of “a” finished printed article in fact refers back to the same article first recited in claim 1 or may be construed as distinct therefrom. If the former of these interpretations is intended, then a suggested correction to this effect appears under objection (c) above.
Appropriate correction of these issues (a)-(f) is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani et al. (US 8,801,418) in view of Chen et al. (US 2015/0165695) and Reese et al. (US 2016/0176118).
As to the pending claims, it is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in the pending claims are thus not believed to further limit the claimed apparatus or its structure.
As to claim 1, El-Siblani teaches a fig. 37-39 additive manufacturing device comprising the claimed controller (see at least 7:58, in addition to the remaining disclosure where relevant), in addition to the claimed sub-device, radiation source, and build surface with a removable platform plate and vertically oriented linear slide (see at least the fig. 37-39 embodiment in addition to its corresponding description).
As to the claimed stations, it is noted that El-Siblani provides printing tank 730/734, first and second cleaning stations 732a/b, and first and second curing stations as the locations of any two or more of 730, 734, 732a, and 732b, particularly since curing may take place not only at the locations of each of 730 and 734, but also at both of 732a/b (see at least the 39:13-15 provision of cleaning stations 732a/b with the same configuration of previously disclosed stations 32, 132, 232a-d, 332, and 632, including for example with the 40:43-47 and 41:4-7 exposure to solidification (i.e. curing) energy). In the alternative that it is ultimately determined that claim 1 might instead require distinct stations for each of the recited printing tank, first and second cleaning stations, and first and second curing stations (i.e. five stations total, one with the printing tank, two in which cleaning can take place, and two in which curing can take place), then it is noted that El-Siblani provides a wide range of fig. 1-4, 11-14, 18-22, and 32-36 configurations in which various alternatives may be selected, including in particular the fig. 18-22 configuration in which a printing tank (as one or more of 30 and 34), two cleaning stations 232a/c, and two curing stations 232b/d may be provided (note that the 24:23-27 solidification, i.e. curing energy may be utilized at stations 232b/d). It would have been obvious for one of ordinary skill in the art to combine the above-cited embodiments of El-Siblani, and in particular to incorporate the above teachings from the fig. 18-22 embodiment into the fig. 37-39 embodiment as providing an art-recognized suitable and/or interchangeable configuration for the various additive formation, cleaning, and post-processing operations disclosed thereby.
While El-Siblani teaches rotation of the build surface from station to station, and provides for a tray on which the various stations are located, El-Siblani does not appear to explicitly disclose the claimed rotation of the tray itself. However, Chen provides a remarkably similar disclosure in which one or both of such a tray and/or a build surface may be rotated from station to station (see, for example the fig. 1-3 and 7-8 embodiments, in addition for example to [0010] and [0046]). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Chen into El-Siblani as providing an art-recognized suitable, interchangeable, and/or improved means for providing El-Siblani’s required station-to-station travel.
While El-Siblani provides the above-cited platform plate to be detachable as claimed (see at least 39:65 detachability provided for the 41:12 removal), El-Siblani does not appear to specify the use of electromagnetic means therefor. However, Reese pertains also to the field of additive manufacturing, and not only provides a similar detachability of a platform plate to a build surface, but also provides for the claimed electromagnets as being selectable from a wide range of detachment means (see at least [0023]). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Reese into El-Siblani as providing an art-recognized suitable, interchangeable, and/or improved selective detachment means for El-Siblani’s platform plate.
As to claim 2, it is noted that unloading in El-Siblani takes place for transfer between each location which may constitute a station of the modified fig. 37-39 apparatus, and also that unloading of a finished article from the fig. 37-39 apparatus as a whole must take place at some point as well so as to obtain the resulting article. It is in turn not at this time believed that the structure implied or required by what claim 2 presently recites distinguishes over El-Siblani as modified under the rejection of claim 1 above.
El-Siblani’s above manufacturing device comprises a structure corresponding to the claim 10 resin vessel and transparent bottom surface (see at least 39:42-43), the claim 11 external vessel, and the claim 12-14 internal vessel, selective removability, claim 14 containment, and claim 15 coating (see at least the fig. 5-8 multi-component vessel comprising selectively removable internal and external components, including component 48 (corresponding to fig. 37-39 component 748) comprising film coating 54 formed thereon). See also the entirety of the corresponding description of the fig. 37-39 embodiment where relevant, including at least 39:50-55. The claim 16 vessel and arrangement to contain a cleaning solution are likewise disclosed for the fig. 37-39 embodiment. In the alternative that it is ultimately determined that any one or more of the dependent claim features are not disclosed with sufficient specificity for El-Siblani’s fig. 37-39 embodiment in particular, and/or in fact pertain strictly to alternative embodiments thereto, then it would have been obvious for one of ordinary skill in the art to combine these various disclosed embodiments for the suitable, interchangeable, and/or improved functionality that would be provided thereby.

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742